Citation Nr: 1721015	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-17 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office, Atlanta Education Center


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of educational assistance benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to May 2006, with additional service in the Marine Corps Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) (Committee on Waivers and Compromises) in Atlanta, Georgia.   

In September 2014, this case was remanded in order to afford the Veteran a Board hearing at the RO in Winston-Salem, North Carolina.  The hearing was held in February 2015 with the undersigned.  A transcript of the proceeding is of record.

The Board previously considered this matter in February 2016, at which time it remanded for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2016 Board remand instructed the AOJ to obtain the Veteran's complete service personnel records and associate them with the claims file.  It also instructed the AOJ to undertake an audit of the Veteran's Reserve service from August 2008 to July 2010 in order to determine the precise nature of the Veteran's service during this period, including all service in the Selected Reserve or the Individual Ready Reserve (IRR).  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (stating that substantial compliance with the prior Board remand directives is needed).  In this case, the claims file does not contain copy of the Veteran's personnel service records and there is no indication that the AOJ made efforts to obtain them.  As such, the AOJ did not substantially comply with the February 2016 Board remand instruction and an additional remand is necessary.

A November 2016 supplemental statement of the case indicates that the AOJ contacted, and subsequently received a response from, the Department of Defense in August 2016, regarding the Veteran's service status from August 2008 to July 2010.  Nevertheless, there is no documentation of this communication from the Department of Defense in the claims file.  On remand, the AOJ should make sure that any available documentation be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete service personnel records for the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  Associate with the clams file any documentation of the August 2016 communication from the Department of Defense, referenced in the November 2016 supplemental statement of the case.  

3.  Undertake an audit of the Veteran's Reserve service from August 2008 to July 2010 in order to determine the precise nature of the Veteran's service during this period, including all service in the Selected Reserve or the IRR.  Contact the Personnel Management Support Branch of the United States Marine Corps, if necessary, or any other appropriate office in order to obtain verification of the Veteran's service.  Please document any negative responses.

4.  After completing any other indicated development, readjudicate the issue.  If the benefit remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



